DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

					  TITLE
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The examiner suggests the following title: “A MOBILE TERMINAL WITH FLEXIBLE DISPLAY THAT SLIDES AND EXTENDS THE SCREEN SIZE”, or similar language.

Allowable Subject Matter
Claim 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 17-20 depend on objected claim 16; therefore, they are objected due to their dependency on claim 16.
Note: at least claims 16 and 17 are required to be incorporated into claim 1 for allowance, since claim 17 is essential to the invention.

		Claim Rejections – 35 USC  § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7-15 are rejected under 35 U.S.C. 103 as being unpatentable over US 20190268455 A1 (Baek et al., hereinafter Baek) in view of CN 102082840 A (Fan et al., hereinafter Fan).
	Regarding claim 1, Baek discloses a mobile terminal (Fig. 2A, “electronic device 400”) comprising:
	a first frame (fig. 4, “first construction 410”); and
	a second frame (fig. 4, “second construction 420”) configured to slide with respect to the first frame in a first direction (figs 2A and 4; par. [0072], “first construction 410 may be movable in an open state and a closed state with respect to the second construction 420 in a first direction (e.g., a direction {circle around (1)}”) or a second direction opposite to the first direction (figs 2A, 3 and 4; par. [0068], opposite direction of direction 1);
	a flexible display (fig. 4, “display 430” and pars [0067] and [0073], “bendable portion 432”) comprising a front surface (fig. 4, display 430” having a front surface corresponding to the surface that faces the user when the device is  being used), where an area of the front surface of the flexible display is configured to vary according to a sliding position of the second frame (figs. 11F-11I, where “display 430” is expanded, reduced in size when , “first construction 410” and “second construction 420” are moved/slid relative to each other);
	a rivet rail (Fig. 7a and 7c, “guide slit 473” corresponding to “guide rail”. Please see also fig. 6D, “the guide 446 may include a guide rib 4461 having a guide groove 4462”) formed [at the second frame] (fig. 6E, please see arrow pointing to the right) and longitudinally extending in the first direction (fig. 6E); and
	a slide rivet (figs. 7a and 7c, “guide link 474” corresponding to “slide rivet”. Please see also fig. 6D,  “guide rib 4611”) coupled at an inner side of the flexible display (fig. 7c, please see “guide link 474” located at an inner side of  “display 430”) and configured to move along the rivet rail (par. [0096], “a guide slit 473 constructed to be guided by a guide link 474”) as the second frame slides with respect to the first frame (pars. [0094]-[0096], “the bar supporting member 470 may be disposed movably in the direction {circle around (1)} of FIG. 4 with respect to the first supporting member 440… the bar supporting member 470 may be disposed movably with respect to the first supporting member 440 according to a closed state or open state of the first construction 410…the bar supporting member 470 may include a guide slit 473 constructed to be guided by a guide link 474 disposed to the first supporting member 440…when the first construction (e.g., the first construction 410 of FIG. 4) is moved with respect to the second construction (e.g., the second construction of FIG. 4)…”).
	Baek does not specifically disclose where the rivet rail is formed at the second frame.
	In related art concerning a sliding mechanism of slide phone, Fan discloses where the rivet rail is formed at the second frame (fig. 4, please see “guide channel 23” formed in the “slide cover 20” that corresponds to a second frame).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use Fan’s teachings where the rivet rail is formed at the second frame with the flexible display disclosed by Baek because one of ordinary skill in the art would have recognized that by having the  rivet rail in the second frame, it will be relatively away from the display and since it requires metal and cut parts, it seems more appropriate to have it on the rear cover from the perspective view of a designer’s choice consideration. 
	Regarding claim 2, Baek  and Fan disclose all the limitations of claim 1. Baek further discloses where the flexible display comprises:
	a first region positioned to face a front of the mobile terminal in all relative positions of the first and second frames (fig. 5, “planar portion 431” of “display 430”); 
	a second region (fig. 5, “a first portion 4321”) positioned to face a rear of the mobile terminal in all relative positions of the first and second frames (fig. 5 and par. [0084], “a first portion 4321 of the bendable portion 432 is inserted to the second space 4102”); and
	a third region disposed between the first and second regions, where the third region is positioned to face the front or rear of the mobile terminal according to the sliding position of the second frame with respect to the first frame (fig. 5, “bendable portion 432” disposed between “planar portion 431” and “first portion 43213
	where the slide rivet is positioned to correspond to the second or third region (figs. 5 and 7c,  where “guide link 474”  that is positioned on “supporting member 470” corresponds with “first portion 4321” that reads as second region).
	Regarding claim 3, Baek  and Fan disclose all the limitations of claim 2. Baek further discloses a rolling hinge disposed at the inner side of the third region of the flexible display (figs. 5 and 7c, “supporting construction 460”) and configured to curve in accordance with curvature of the third region (figs. 5 and 7c, “supporting construction 460” curves around “bendable portion 432”),
where the third region is configured to be curved around one end of the mobile terminal (fig. 5, “bendable portion 432” curving around the left end of the “electronic device 400”) , and
	where  the slide rivet is a first slide rivet protruding from the rolling hinge (fig. 6D,  “guide rib 4611”).
	Regarding claim 4, Baek  and Fan disclose all the limitations of claim 3. Baek further discloses where the first slide rivet is one of a plurality of first slide rivets which are arranged along the first direction (Fig. 7C, please see two “guide link 474” corresponding to “plurality” and they are arranged along the shown arrow that corresponds to at least the first direction).
	Regarding claim 7, Baek  and Fan disclose all the limitations of claim 4. Baek further discloses the rolling hinge comprises a plurality of support bars arranged side-by-side along the first direction (figs. 6F, 7C, “bars 461”),
	where each support bar of the plurality of support bars longitudinally extends in a third direction perpendicular to the first direction (figs. 6F, 7C,where  “bars 461” extend longitudinally perpendicular to the arrows that correspond to first and second directions), and
	where each first slide rivet is coupled to one of the plurality of support bars (fig. 6D, please see the “guide rib 4611” connected to “bar 461”).
	Regarding claim 8, Baek  and Fan disclose all the limitations of claim 7. Baek further discloses
 where at least one of the plurality of support bars is disposed between two of the plurality of first slide rivets (fig. 6D, where “bar 461” is disposed between two “guide rib 4611” that correspond to each of the “guide construction 446” shown).
	Regarding claim 9, Baek  and Fan disclose all the limitations of claim 3. Baek further discloses where the first slide rivet is located adjacent to the second region (Fig. 6D, figs. 7a and 7c, “guide link 474”  and fig. 6D,  “guide rib 4611” are located on the second region, behind the front display area).
	Regarding claim 10, Baek  and Fan disclose the limitations of claim 2. Baek further discloses a slide frame  (fig. 4 and par. [0137],  “the bar supporting member 470…may include a fourth planar portion (e.g., the fourth planar portion 471 of FIG. 4)…and a fifth planar portion (e.g., the fifth planar portion 472”, where “the bar supporting member 470” corresponding to “slide frame”) configured to slide with respect to the second frame (par. [0102], “when the first construction (e.g., the first construction 410 of FIG. 4) is open with respect to the second construction (e.g., the second construction 420 of FIG. 4), an area of the display 430 may be increased, and the bar supporting member 470 may be moved with respect to the first supporting member 440 while being moved along the bendable portion 432 of the display 430”) in the first direction or second direction (e.g., a direction {circle around (1)}”), where the second region is coupled to the slide frame (fig. 6F, “the bar supporting member 470” coupled to second region shown with dotted lines of “display 430”), 
	where the slide rivet is a second slide rivet protruding from the slide frame (Fig. 6D, figs. 7a and 7c, “guide link 474”   protruding from  “bar supporting member 470”).
	Regarding claim 11, Baek  and Fan disclose all the limitations of claim 1. Baek further discloses a plurality of rollers (fig. 6A, hinge arms 443, 444 and 445 corresponding to plurality of rollers) are arranged and spaced apart from each other in a third direction perpendicular to the first direction at the second frame (fig. 6E, please see the arrows, where the rollers are perpendicular to both directions), where the flexible display is configured to be curved around the plurality of rollers (figs 6A and 6E, please see display 430” curving around the rollers underneath),
	where the rivet rail is disposed between the plurality of rollers (figs. 6C and 7A, where “guide links 474”  fall between at least the end hinge arms 443 and 444 and center arm hinge 445).
	Regarding claim 12, Baek  and Fan disclose all the limitations of claim 1. 
	Baek further discloses where the rivet rail has a first width (Fig. 7a and 7c, please see the width of  “guide slit 473”) and the slide rivet (“guide link 474”) comprises:
	a body portion having a second width smaller than the first width (fig. 7c, where the portion that goes perpendicular to the sliding motion corresponds to the body of “guide link 474” and for the “guide link 474” to slide in the “guide slit 473”, its body requires to have a smaller width to that of the “guide slit 473”); and
	a wing portion (fig. 7c, visible oblong top portion of “guide link 474”)  disposed at an end of the body portion (fig. 7c), and having a third width greater than the first width (where the width of the top portion is a mere design consideration).
	Regarding claim 13, Baek  and Fan disclose all the limitations of claim 12. 
	Baek does not specifically disclose where the slide rivet further comprises a washer disposed around the body portion of the slide rivet to be positioned between the slide rivet and the rivet rail as the slide rivet slides along the rivet rail.
	Fan discloses where the slide rivet further comprises a washer (fig. 4, “plastic washer 70”) disposed around the body portion of the slide rivet (fig. 4, around “rivet connection 80”) to be positioned between the slide rivet (fig. 4, “rivet connection 80”) and the rivet rail (“guide channel 23”) as the slide rivet slides along the rivet rail (figs. 4 and 5).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use Fan’s teachings where the slide rivet further comprises a washer disposed around the body portion of the slide rivet to be positioned between the slide rivet and the rivet rail as the slide rivet slides along the rivet rail with the flexible display disclosed by Baek because one of ordinary skill in the art would have recognized that the washer aids in “prolong[ing]s the service life of the sliding mechanism” caused by  “the friction and noise between the metal in the sliding mechanism” (Fan, par. [0025]).
	Regarding claim 14, Baek  and Fan disclose all the limitations of claim 12. Baek further discloses where the rivet rail further comprises an extended groove configured to accommodate the wing portion of the slide rivet (fig. 7A, please see the interior of “guide slit 473”, where the upper and lower portions correspond to grooves that hold the heads of “guide link 474”, so that they stay to the same level of “the bar supporting member 470”) where a fourth width of the extended groove is greater than the third width of the wing portion (where the grooves needs to be greater than the “guide link 474” that it accommodates).
	Regarding claim 15, Baek  and Fan disclose all the limitations of claim 1. Baek further discloses where the rivet rail comprises: a straight rail formed at a rear portion of the second frame (fig. 6C, “the guide construction 446” being straight on the back side that corresponds to the “second frame”); and
a curved rail (fig. 6C, “the guide construction 446” being curved at “the side hinge arms 443 and 444”) extended from the straight rail (fig. 6C) and disposed around a lateral side of the second frame (fig. 6A, please see “the guide construction 446” on the lateral side that corresponds to the edge side where the “side hinge arms 443 and 444” are located).

Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over  Baek in view of Fan and further in view of US 20180103552 A1 (Seo et al., hereinafter Seo).
	Regarding claim 5, Baek  and Fan disclose all the limitations of claim 4. 
	Baek does not specifically disclose a connection sheet  (the specification discloses  connection sheet with label 263; however, the examiner did not find such label in the drawings) wherein the plurality of first slide rivets are mounted to the connection sheet.
	In related art concerning an expandable display device, Seo discloses a connection sheet  (fig. 6, “support portion 322”) where the plurality of first slide rivets are mounted to the connection sheet (where the slice rivets can be placed on the “support portion 322”).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use Seo’s teachings about  a connection sheet with the flexible display disclosed by Baek because one of ordinary skill in the art would have recognized that the sheet has “has relatively greater rigidity…to support the display panel 310….made of a metal that is light (or lightweight) and highly flexible”, so that it can roll around the third region of the device without breaking (Seo, par. [0063]).
	Regarding claim 6, Baek, Fan and Seo disclose all the limitations of claim 5. 
	Baek does not specifically disclose where the connection sheet comprises a flexible metal plate with a kerf pattern.
	Seo discloses where the connection sheet comprises a flexible metal plate (par. [0063], “may be made of a metal that is light (or lightweight) and highly flexible”) with a kerf pattern (fig. 6, please see the cuts pattern of “support portion 322” which allows flexibility corresponding to a kerf pattern).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use Seo’s teachings where the connection sheet comprises a flexible metal plate with a kerf pattern with the flexible display disclosed by Baek because one of ordinary skill in the art would have recognized that a kerf pattern would allow the metal material to bend without breaking. 

					      Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Angelica Perez whose telephone number is 571-272-7885. The examiner can normally be reached on Monday-Friday from 8:00 a.m. to 4:00 p.m.
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Yuwen (Kevin) Pan can be reached at (571) 272-7855. The fax phone numbers for the organization where this application or proceeding is assigned are 571-273-8300 for regular communications and for After Final communications. 
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either the PAIR or Public PAIR. Status information for unpublished applications is available through the Private PAIR only. For more information about the pair system, see http://pair- direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll- free). Information regarding Patent Application Information Retrieval (PAIR) system can be found at 866-217-9197 (toll-free). 
	Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the TC 2600's customer service number is 703-306-0377.


/Angelica M. Perez/
Patent Examiner AU 2649 
07/30/2022
/YUWEN PAN/Supervisory Patent Examiner, Art Unit 2649